In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, dated May 8, 1961, which denied, after a hearing, his application to vacate a judgment of said court, rendered November 19, 1943, after a jury trial, convicting him of robbery in the first degree, grand larceny in the second degree and assault in the second degree, and imposing sentence upon him as a second felony offender. Order affirmed. No opinion. Beldoek, P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.